Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.

Claim Status
This action is in response to papers filed 12/10/2020.  Claim 219 has been amended; claims 239-244, newly added.  Claims 222, 223, and 238 have been previously canceled. No claim has been.  Accordingly, claims 219, 224-227, 229-231, 233, and 239-244 are pending in the application.

Election by Original Presentation
 Newly submitted claims 239-244 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 239-244 a method for treating pulmonary hypertension in a human patient in need thereof) comprising orally administering to the human patient a composition comprising an effective amount of a copper chelator compound comprising tetrathiomolybdate (TTM), wherein a coating layer of the oral dosage form or in a matrix material forming the oral dosage form.
The claimed medicinal preparations characterised by the form of the capsule or the structure of the fillings with outer layer for immediate drug release is classifiable in A61K 9/4808.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 239-244 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
It should be noted that claims 239-244 are eligible for rejoin upon allowable subject matter identified in claim 219.
Claims 219, 224-227, 229-231, and 233 are under consideration on the merit.

Applicant’s arguments filed 12/10/2020 have been fully considered, but they are not found persuasive (see response to argument section). 
The present rejection is maintained from the office action dated 09/10/2020, but has been modified to address Applicant's amended claims of 12/10/2020. 

Claim Rejections - 35 USC § 112 - Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 219, 224-227, 229-231, and 233 are rejected under 35 U.S.C.§112, first paragraph, because the specification, while being enabling for a method of treating pulmonary arterial hypertension (PAH) in rats, comprising administering intraperitoneally to the animal a composition comprising an effective amount of a copper chelator compound comprising tetrathiomolybdate (TTM), does not reasonably provide an enablement for a method of treating pulmonary arterial hypertension rally administering to the human patient a composition comprising an effective amount of a copper chelator compound comprising tetrathiomolybdate (TTM) as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection is based on the absence of an enabling disclosure for a method of treating pulmonary arterial hypertension rally administering to the human patient a composition comprising an effective amount of a copper chelator compound comprising tetrathiomolybdate (TTM) at the time when the invention was made.
 In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:

	MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass methods of treating pulmonary arterial hypertension by rally administering to the human patient a composition comprising an effective amount of a copper chelator compound comprising TTM. However, the specification does not provide an enabling disclosure for such methods.
As evidenced by the non-patent literature, Moreno-Vinaseo et al and Humbert, M. et al provided by applicant, even as recent as 2020, one of ordinary skill in the art would not have concluded that the models utilized by Bogaard provide sufficient guidance for the treatment of human PAH with TTM.  Thus, the majority of the Investigators affirm that rat model does not represent human PAH and translating exciting pre-clinical discoveries into clinical testing presents special challenges for a rare disease like PAH. 
The specification teaches Liposomal TTM preparation (example 1 on page 73 of the specification as filed.   No example of treating non- human (rats) or human, in vitro or in vivo is provided.  Thus, the guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. The specification merely discloses methods for Liposomal TTM preparation.

Therefore, in view of the art recognized high level of unpredictability of translating exciting pre-clinical discoveries into clinical testing for a rare disease like PAH, and the large quantity of research required to define these unpredictable variables, and the lack of guidance provided in the specification regarding treating pulmonary hypertension in a human patient, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled.

In the interest of compact prosecution, the art rejection is set forth below.

Claim Rejections - 35 USC § 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
Claims 219, 224-227, 229-231, and 233 are rejected under 35 U.S.C. 103 as obvious over Bogaard et al (“Bogaard”, non-patent literature, Am J Respir Cell Mol Biol. 2012 May issue, vol. 46, No. 5; pp.582-91; Epub Dec 28, 2011) in view of  Cooper et al (“Cooper”, US 20110212188, published September 1, 2011).
The claims embrace a method for treating pulmonary arterial hypertension (PAH, one form of pulmonary hypertension) or pulmonary hypertension (PH) in a human patient in need thereof, comprising administering to the human patient a composition comprising an effective amount of a copper chelator compound comprising tetrathiomolybdate (TTM), wherein the composition is administered via oral, subcutaneous, transdermal, or intravenous administration.
In addition, claim 219 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
Bogaard is directed to copper dependence of angioproliferation in pulmonary arterial hypertension (PAH) in rats and humans (title, read on the disease in the preamble and the limitation of copper in instant claims 219, the disease in the instant claims 219 and 222-223).  Bogaard teaches that obliteration of the vascular lumen by endothelial cell growth is a hallmark of many forms of severe pulmonary arterial hypertension.  Copper plays a significant role in the control of endothelial cell proliferation in cancer and wound-healing (abstract).  Bogaard also teaches that tetrathiomolybdate (TTM) inhibited the proliferation of human pulmonary microvascular endothelial cells, isolated from explanted lungs from control subjects and patients with pulmonary arterial hypertension (abstract, read on the limitations of copper chelator in the instant claims 219 and 224-5).  Bogaard administers rats TTM (10 mg/kg; Sigma-Aldrich, St. Louis, MO) dissolved in normal saline intraperitoneally every other day for 10 days (see animal models, read on the limitations of carrier and solution in the instant claims 226-8 and 232).  Bogaard further teaches that reversal of pulmonary hypertension in SuHx rats by administration of the copper chelator tetrathiomolybdate (TTM) is associated with reduced cell 
It should be noted that administration routes in the instant abstract include intraperitoneal.  Part of the abstract is reproduced below for clarity.
 Administration can be via oral, intraperitoneal, transdermal, intravenous and inhalation routes. In another aspect of the invention, compositions are provided comprising a copper chelator compound complexed to or encapsulated by a lipid component, for example, a copper chelator encapsulated by a liposome and methods of treatment employing the same.

While teaching intraperitoneal administration of TTM for pulmonary hypertension, Bogaard does not expressly teach other routes of administration as claimed nor portopulmonary hypertension.  These deficiencies are cured by Cooper and Saleemi, respectively.
Cooper is directed to methods of treatment or amelioration of a disease, disorder or condition in a mammal including, for example, a human being, having undesired copper levels that cause or lead to tissue damage ([0002]).  Cooper teaches that treatment with specific copper chelators including acute intravenous therapy will benefit a significant number and spectrum of population, including for those diseases, disorders, and/or conditions, whether or not attributable to diabetes or to any particular form of diabetes ([0075], read on the administering rout in the instant claims 228 and 233).  Cooper also teaches that preferred copper chelators include trientine, ethylenediamine-tetraacetic acid (EDTA), tetrathiomolybdate (TTM), trimetazidine, etc. ([0110] and claim 8 of Cooper, read on the limitations of the instant claim 224).  Cooper further teaches that, depending on the disease to be treated and the subject's condition, the oral, parenteral (for example, intramuscular, intraperitoneal, intravenous, intracisternal injection or infusion, subcutaneous injection), by inhalation spray, nasal, vaginal, rectal, sublingual, or topical (interpreted as transdermal) routes of administration examples of dosage forms include ([0285], read on the limitations of administering routes in the instant claims 219 and 229 to 233). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose administering TTM via oral, subcutaneous, transdermal, or intravenous administration taught by Cooper as the particular routes of administration to be incorporated into the method of Bogaard.  A person of ordinary skill would have been motived to do so to expand the options of administering TTM because Bogaard has taught that TTM generally can be administered for rats and human, and Cooper has confirmed that TTM is known to be used for treating human via oral, subcutaneous, transdermal, or intravenous. Thus, in view of the teachings Bogaard and Cooper, there would have been a reasonable expectation that administering TTM other than intraperitoneally could be successfully practiced and used in a method for treating pulmonary hypertension in a patient in need. 

Response to arguments
Applicant’s arguments filed 12/10/2020 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
Saleemi is no longer a reference because treating POPA is no longer claimed.  Thus, arguments based upon Saleemi is moot. 
Applicant’s arguments (page 1-5) filed 12/10/2020 providing literatures on questioning the enablement of the claimed invention: a method for treating pulmonary hypertension in a human 
As set forth above, the art rejection is based on the teachings of Bogaard (animal model) and Cooper (human model). A relevant article by Zimnica et al, PLOS One, Volume 9; Issue 3; pp. 1-14; e90544; Published March 10, 2014, of record) has been provided to show the upregulated copper transporters in hypoxia-induced pulmonary hypertension (title of Zimnica).
Applicant argues (page 6 of the remarks) that, in light of the evidence cited in Declaration under 37 C.F.R, §1.132 filed August 19, 2020 and the newly cited articles by Humbert et al. and Tuder and Stenmark, there would have been no suggestion to one of ordinary skill in the art that the results reported by Bogaard could he applied to the human disease or are predictive of a treatment outcome in tins non-atherosclerotic lung vascular disease, and one of ordinary skill in the art would not have had a reasonable expectation of success treating a hitman suffering from PAH with TTM via any type of administration as recited in claim 219.
In response to these arguments, first of all, response to arguments based on the declaration have been presented in the last office action mailed 09/10/20.  To reiterate, there is no factual evidence in the declaration showing the animal model and the cells from patients’ lungs used by Bogaard are not relevant for PH.
Second, as evidenced by ActiveBeat (the relevant art cited in the non-final rejection mailed 05/19/20, titled Pulmonary Arterial Hypertension 101), one of the symptom of PAH is shortness of breath and rapid or gasping breathing (i.e. hypoxia).  Also evidenced by Hassoun (provided by applicant in the reference section of declaration) PAH constitutes a heterogeneous group of clinical similar pathologies that have been subcategorized as idiopathic pulmonary arterial hypertension (1PAH), familial PAH, pulmonary hypertension (PH) associated with other diseases such as connective tissue diseases, (e.g., systemic sclerosis), portopulmonary hypertension, and PH related to human immunodeficiency virus (HIV) infection, drugs, and toxins (1st paragraph of left hand column on s10).  As written, claim 219 is a method treating pulmonary arterial hypertension (PAH) in a human patient, the shared  similar pathologies would have prompted one of ordinary skilled in the art try treating PAH in a human patient in need thereof.  In addition, it would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose oral, subcutaneous routes as taught by Cooper as the particular method for administering a drug because all of the particular options identified by Cooper are predictable solutions to the problem of administering a drug, and the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options.  See MPEP 2143, part (I)(E).
Applicant also argues (page 12 of the remarks) that even if the combination of Bogaard and Cooper is assumed to be proper, the combination fails to teach every element of the claimed invention. Specifically, the combination falls to teach a. human patient suffering from PAH.  Applicant further argues (page 13 of the remarks) that there is no sufficient evidence of record for the required motivation to modify the teachings of Bogaard by incorporating Cooper’s oral dosage form for treating a human patient suffering from pulmonary hypertension.
In response to this argument, applicant is reminded that, as a common knowledge, oral dose is the most convenient method of administering a drug.  Thus, there is no sufficient evidence required to show motivation to modify the teachings of Bogaard by incorporating Cooper’s oral dosage form.  MPEP 2143.01 (II): “Obviousness can be established by combining or modifying In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." 
For these reasons, the invention, as a whole, is prima facie obvious over Bogaard, and Cooper.

Relevant Prior Art or Reference
Schwartz et al (US 20110003890 A, published January 6, 2011) is provided, but not cited, to show the state of art at the time when the invention was filed. 
Schwartz is directed a composition comprising a copper antagonist ([0198]). The copper antagonist can be ammonium tetrathiomolybdate ([0200]).  [0201] Schwartz teaches that Ammonium tetrathiomolybdate is a complex of sulfur and molybdenum designed as a fast-acting compound to quickly lower copper levels by oral chelation ([0201]).

CONCLUSION
No claim is allowed.

CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANZHI ZHANG/            Primary Examiner, Art Unit 1617